         Case 9:20-cv-00150-DLC Document 4 Filed 04/12/21 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION


 ALLSTATE VEHICLE AND
 PROPERTY INSURANCE                              CV 20–150–M–DLC
 COMPANY,

                      Plaintiff,                  ORDER

 vs.

 BRIAN JENSEN, NATALIE JENSEN,
 GREGORY MISSMAN and NINA
 MISSMAN,

                      Defendants.

       Pursuant to Plaintiff Allstate Vehicle and Property Insurance Company’s

Notice of Dismissal (Doc. 3) and Federal Rule of Civil Procedure 41(a)(1),

       IT IS ORDERED that this action is DISMISSED. All deadlines are

VACATED and any pending motions are DENIED as moot.

       DATED this 12th day of April, 2021.




                                       -1-
